Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, and 8 are allowable over the prior art of record.
Claims 2-3, 5-6 are allowable as they depend from claim 1.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
	“the specification unit determining the object to be an unspecifiable object when the object cannot be specified based on the dictionary data; a behavior information acquisition unit configured to acquire behavior information indicating a behavior state of the vehicle; and a classification unit configured to, based on the behavior information of the vehicle with respect to the unspecifiable object, classify whether or not the vehicle needs to avoid the unspecifiable object based on whether the vehicle shows a behavior for (i) avoiding the unspecifiable object or (ii) passing through the unspecifiable object without avoiding the unspecifiable object, wherein image data of the unspecifiable object along with a classification result of the classification unit are used for creating the dictionary data for the unspecified object”.

the specification unit determines the object to be an unspecifiable object when the object cannot be specified based on the dictionary data; and that the classification unit is configured to, based on the behavior information of the vehicle with respect to the unspecifiable object, classify whether or not the vehicle needs to avoid the unspecifiable object based on whether the vehicle shows a behavior for (i) avoiding the unspecifiable object or (ii) passing through the unspecifiable object without avoiding the unspecifiable object, wherein image data of the unspecifiable object along with a classification result of the classification unit are used for creating the dictionary data for the unspecified object.

A further prior art of record, Shami et al, (US Patent 10,317,907) discloses a behavior information acquisition unit configured to acquire behavior information indicating a behavior state of a vehicle, (col. 10, lines 12-17); and a classification unit configured to, based on the behavior information of the vehicle with respect to an unspecifiable object as the object unspecified by the specification unit, classify whether or not the vehicle needs to avoid the unspecifiable object, (col. 10, lines 16-56); wherein image data of the unspecifiable object is used for creating the dictionary data along with a classification result of the classification unit, (col. 10, lines 57-64), (see the Non Final Office Action for more details). However, while disclosing the systems on-board vehicle 10, (sensor system 28 and controller 34), for classifying obstacles, using a variety of classification schemes; Shami et al fails to teach or suggest, either alone or in combination with the other cited references, that the specification unit determines the object to be an unspecifiable object when the object cannot be specified based on the dictionary data; and that the classification unit is configured to, based on the behavior information of the vehicle with respect to the unspecifiable object, classify whether or not the vehicle needs to avoid the unspecifiable object based on whether the vehicle shows a behavior for (i) avoiding the unspecifiable object or (ii) passing through the unspecifiable object without avoiding the unspecifiable object, wherein image data of the unspecifiable object along with a classification result of the classification unit are used for creating the dictionary data for the unspecified object.

Another prior art of record, Zhang et al, (CN 105355039), (from IDS filed on 7/12/2021), discloses an image acquisition unit, configured to acquire a captured image obtained by imaging a vehicle outside; where a data interface 220 is used to obtain vehicle driving information when the suspicious road condition event occurs; and a processor 230, configured to identify suspicious road condition events from the road surface image, and according to the vehicle driving information further confirms the suspicious road condition event, and obtains a reliable road condition event, wherein the vehicle driving information refers to the specific behavior information of the vehicle during driving, including some driving assistance events such as Lane Departure Warning (LDW), Forward Collision Warning (FCW), and other driving assistance events such as sudden braking and low speed driving. , Steering, acceleration, vehicle turbulence, turning on double jump light sand other vehicle behavior events, (see at least: Par. 0065-0075); but fails to teach or suggest, either alone or in combination with the other cited references, that the specification unit determines the object to be an unspecifiable object when the object cannot be specified based on the dictionary data; and that the classification unit is configured to, based on the behavior information of the vehicle with respect to the unspecifiable object, classify whether or not the vehicle needs to avoid the unspecifiable object based on whether the vehicle shows a behavior for (i) avoiding the unspecifiable object or (ii) passing through the unspecifiable object without avoiding the unspecifiable object, wherein image data of the unspecifiable object along with a classification result of the classification unit are used for creating the dictionary data for the unspecified object.

Regarding claim 7, claim 7 recites substantially similar limitations as set forth in claim 1. As such, claim 7 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 8, claim 8 recites substantially similar limitations as set forth in claim 1. As such, claim 8 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
Rowell et al, (US-PGPUB 2019/0096256), discloses classifying an object into an 
object classification; predict a trajectory of the object based on at least one behavior characteristic of the object determined from a model corresponding to the object classification; and predicting a trajectory of the vehicle

Shami et al, (US-PGPUB 2018/0314259) discloses a path planning in the 
presence of roadway obstacles.

.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        08/02/2021